In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo
                             ________________________

                                 No. 07-17-00056-CV
                             ________________________


                             JAIME MURCIA, APPELLANT

                                           V.

        GERMANIA FARM MUTUAL INSURANCE ASSOCIATION, APPELLEE



                          On Appeal from the 242nd District Court
                                   Hale County, Texas
              Trial Court No. B40829-1602; Honorable Kregg Hukill, Presiding


                                      July 27, 2017

                           MEMORANDUM OPINION
                  Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


      Pending before this court is an unopposed motion to dismiss filed by Appellant,

Jamie Murcia. By this motion, Murcia represents that he and Appellee, Germania Farm

Mutual Insurance Association, have reached a settlement.         Without passing on the

merits of the appeal, Murcia’s motion is granted and the appeal is dismissed. See TEX.

R. APP. P. 42.1(a)(1). As the motion does not indicate an agreement of the parties
regarding the allocation of costs, all costs on appeal shall be taxed against Murcia. Id.

at 42.1(d). Having dismissed this appeal at Murcia’s request, no motion for rehearing

will be entertained and our mandate will issue forthwith.




                                                Per Curiam




                                            2